IN THE COURT OF APPEALS OF TENNESSEE
                                  AT NASHVILLE
                                     Assigned on Briefs June 5, 2007

                    JAMES WILLIAM TAYLOR v. GEORGE LITTLE

                         Appeal from the Chancery Court for Davidson County
                            No. 05-65-III   Ellen Hobbs Lyle, Chancellor



                           No. M2005-01615-COA-R3-CV - Filed July 17, 2007


Appellant and inmate in the Department of Correction filed a declaratory judgment action asserting
various deficiencies in the judgment of the trial court convicting him of first degree murder and
sentencing him to life in prison. He asserts that the murder conviction should not have been used
in the calculation of his prison sentence. The trial court granted summary judgment to Defendant,
George Little, the Commissioner of Correction. We affirm the judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

WILLIAM B. CAIN , P.J., M.S., delivered the opinion of the court, in which PATRICIA J. COTTRELL and
FRANK G. CLEMENT , JR., JJ., joined.

James William Taylor, Only, Tennessee, pro se.

Robert E. Cooper, Attorney General and Reporter; Arthur Crownover, II, Senior Counsel, for the
appellee, George Little, Commissioner, Department of Correction.1

                                           MEMORANDUM OPINION2

      On December 29, 2004, Appellant filed his Petition for Declaratory Judgment in the
Chancery Court of Davidson County, Tennessee, asserting that the Department of Correction


        1
         Commissioner George Little has been substituted as a party in the place of Commissioner Quenton W hite in
accordance with Tenn. R. App. P. 19(c).

        2
            Tenn. R. Ct. App. 10 states:

        This Court, with the concurrence of all judges participating in the case, may affirm, reverse or modify
        the actions of the trial court by memorandum opinion when a formal opinion would have no
        precedential value. W hen a case is decided by memorandum opinion it shall be designated
        “MEMORANDUM OPINION,” shall not be published, and shall not be cited or relied on for any
        reason in any unrelated case.
incorrectly calculated his sentence because it used in the calculations a judgment of the Circuit Court
of Williamson County that did not comply with Tenn. Code Ann. § 40-35-209(3) (1986 supp.).
Appellee responded with the affidavit of Roberta Anderson, correctional program director for the
Department of Correction. This affidavit is uncontradicted and establishes:

       3.      Mr. Taylor was convicted 8-19-1988 to a Life sentence on Williamson
               County Case #188108, ct. 3. We have a final day order signed by Judge
               Donald P. Harris dated August 19, 1988 which states the jury sentenced Mr.
               Taylor to Life imprisonment. [Exhibit 1]
       4.      He was also convicted 9-6-1988 to a fifteen year sentence on Williamson
               County Case #188108, ct. 1 which was ordered consecutive to Case #188108,
               ct. 3. In addition, he was convicted 9-6-1988 to a fifteen year sentence on
               Williamson County Case #188108, ct. 2 ordered consecutive to Case
               #188108, ct. 1 and ct. 3 for an effective sentence of Life plus thirty years.
       5.      Mr. Taylor was convicted 12-21-1988 to a four sentence on Williamson
               County Case #188106. He was also convicted 12-21-1988 to an additional
               four year sentence on Williamson County Case #188107, ct. 1. which was
               ordered consecutive to #188106. In addition, he was convicted on December
               21, 1988 to a six year sentence on Williamson County Case #188108, ct. 4
               which was ordered consecutive to #188106, ct. 1 for an effective fourteen
               year sentence on these cases.
       6.      On January 16, 1989, Mr. Taylor was convicted to a one year sentence on
               Hickman County Case #8310107F. It was concurrent and expired November
               13, 1989.
       7.      Mr. Taylor was sentenced July 28, 1987, to a three year conviction on Case
               #S86300, ct. 4 and to a one year conviction on Case #S86300, ct. 11. These
               were originally sentenced to probation. However, we have an order signed
               by Judge Donald Harris dated June 6, 1991 revoking these sentences and
               ordering them consecutive to Case #188108. [Exhibit 2]
       8.      Mr. Taylor’s current release eligibility date is 11-29-2023.

       Two orders of the trial court are pertinent to the disposition of this case. The first, being a
Final Day Order entered August 19, 1988, provides:

               Came again the District Attorney to prosecute for the State, and came again
       the Defendant in person and with his attorney, and came again the jury and the
       alternate jurors in the custody of their sworn officers and were respited until this
       morning at 9:00 o’clock a.m.
               Thereupon, after hearing all the evidence in the case, the arguments of
       Counsel and receiving the charge of the Court, the Court dismissed the two alternate
       jurors, and the twelve jurors retired to consider their verdict. After due deliberation,
       said jury returned into open Court and do say:



                                                 -2-
               We, the jury, find the defendant, James Taylor,
               guilty of Count 1, Burglary 2nd Degree
               guilty of Count 2, Simple Robbery
               guilty of Count 3, 1st Degree Murder

              Thereupon, the jury proceeded to sentence the defendant, James Taylor, to
       Life Imprisonment as to Count 3, 1st Degree Murder.
              Thereupon, the Court proceeded to set the Sentencing Hearing as to Count 1
       and Count 2 for September 6, 1988, at 9:00 o’clock a.m.
              Enter this the 19th day of August, 1988

       The second order is a Probation Revocation Order whereby on June 6, 1991, three years
probation previously given in convictions for receiving stolen property and concealing stolen
property prior to his convictions under Case #188108 were revoked. This order provides:

               It appearing to the Court that the defendant was sentenced to 3 years in the
       Dept. of Correction, but that sentence was suspended and defendant placed on
       probation on the 28th of July, 1987, and it further appearing that the defendant has
       violated offenses of (1) Burglary, (2) Simple Robbery, and (3) Murder - 1st degree,
       on 9-6-88.
               It is therefore ordered that the probation of aforesaid be, and the same is
       hereby revoked, and the defendant is ordered to serve the sentence of 3 years,
       Consecutive to #188-108 in the Tennessee Department of Correction.
       This the 6th day of June 1991.

        It is asserted in this declaratory judgment action that the Department of Correction could not
use his conviction of first degree murder in Case #188108 because the trial judge had failed to enter
a sentencing judgment complying with Tenn. Code Ann. § 40-35-209(3) (1986 supp.).

       In granting Defendant’s Motion for Summary Judgment, the trial court held:

                The petitioner filed this matter to obtain a declaratory judgment that a first
       degree murder conviction, included by the respondent in calculating his sentence, is
       illegal and void, and that the sentence should be calculated excluding the first degree
       murder conviction. The respondent filed a motion for summary judgment attaching
       affidavits demonstrating that the sentence was correctly calculated. The petitioner
       opposed the motion, asserting that the murder conviction was not recorded by means
       of a judgment document as required by Tennessee Code Annotated section 40-35-
       209(e)(1) - (13), (f). The Court ordered the respondent to reply and brief the
       requirement of section 40-35-209(f). The respondent has complied.
                After reviewing the respondent’s reply and petitioner’s opposition, the Court
       grants the motion for summary judgment. The respondent’s briefing establishes that
       the petitioner was sentenced prior to the present requirement of section 40-35-209(f)


                                                 -3-
       of a uniform judgment document. The Court is persuaded by the authorities and
       reasoning of respondent’s counsel that the “Final Day Order” used by the respondent
       in this case complied with the statutory requirements in effect at that time, such that
       the sentence in this case is not illegal.
                Additionally, pursuant to Grooms v. State of Tennessee, 2001 Tenn. Crim.
       App. LEXIS 199, No. E2000-00958-CCA-R-PC (March 4, 2001) a technical
       violation in a judgment document does not render the sentence invalid.
                Finally, the “Final Day Order” is the best evidence available of the conviction
       and life sentence. Signed by the judge and authenticated by the clerk, the Final Day
       Order is reliable documentation and appropriate for the respondent to use in
       calculating the petitioner’s sentence.
                It is therefore ORDERED that the respondent’s motion for summary
       judgment is granted, and this case is dismissed with prejudice. Court costs and fix
       filing fees are taxed to the petitioner for which execution may issue if necessary.

        The sole assertion made by Appellant is that no judgment forms, under Tenn. Code Ann. §
40-35-209, were entered in the trial court as to his first degree murder conviction and that the failure
to conform with the statute rendered the judgment void and thus it could not be used in calculating
his sentence. This assertion has previously been rejected by Tennessee courts.

               The petitioner also alleges that his convictions are void based on his judgment
       forms, which were improperly completed. Rather than completing a separate
       judgment form for each of the petitioner’s seventeen convictions, the trial court only
       completed three judgment forms, one for each type of conviction. The petitioner is
       correct in his assertion that the trial court erred by failing to complete a separate
       judgment form for each of his convictions. See Tenn.Code Ann. § 40-35-209(f)
       (Supp.2002); Tenn. Sup.Ct. R. 17. However, such a “ ‘technical’ concern” is not an
       appropriate basis for habeas corpus relief. See Billy J. Grooms v. State, No. E2000-
       00958-CCA-R3-PC, 2001 WL 252076, at *2 (Tenn.Crim.App. at Knoxville, Mar.
       14, 2001). Indeed, per Tennessee Code Annotated section 40-35-209(g), the remedy
       for such error is not to render a defendant’s convictions void, but rather to amend the
       judgment forms. See Tenn.Code Ann. § 40-35-209(g) (Supp.2002). Thus, such an
       allegation is also not an appropriate ground for habeas relief.

Burrell v. Carlton, No. E2002-01613-CCA-R3-PC, 2003 WL 22381171, at *2 (Tenn.Crim.App. Oct.
17, 2003). See also State v. Hyder, No. M2003-00833-CCA-R3-CD, 2004 WL 1217120,
(Tenn.Crim.App. June 3, 2004).

       The Tennessee Court of Criminal Appeals has observed:

              In our view, the “technical” concerns expressed by the petitioner relative to
       the judgment and the minute entries do not serve as a basis for relief. In State v.
       Gregory A. Hedges and Thomas D. Carter, Nos. E1999-01350-CCA-R3-CD and


                                                  -4-
      E1999-01323-CCA-R3-CD (Tenn.Crim.App., at Knoxville, Oct. 13, 2000), this court
      held that combining separate convictions in a single judgment form, while violative
      of Rule 17 of the Rules of the Tennessee Supreme Court, does not provide a basis for
      relief on a claim of illegal sentence. It has also been held that even the lack of a trial
      judge’s signature does not necessarily render a judgment void. Jack P. Carr v. David
      Mills, No. E2000-00156-CCA-R3-PC (Tenn.Crim.App., at Knoxville, Oct. 13,
      2000). Furthermore, a judge’s failure to sign minutes does not result in an illegal
      sentence or a void judgment. The duty to sign minutes is deemed directory rather
      than mandatory. Jerry L. Johns v. State, No. E1999-00260-CCA-R3-CD (Tenn.
      Crim. App., at Knoxville, Mar. 9, 2000), app denied (Tenn. Sept. 11, 2000); Kenneth
      Lee Weston v. State, No. E1999-02095-CCA-R3-CO (Tenn.Crim.App., at Knoxville,
      Nov. 27, 2000).

Grooms v. State, No. E2000-00958-CCA-R3-PC, 2001 WL 252076, at *2 (Tenn.Crim.App. Mar.
14, 2001).

      The judgment of the trial court is in all respects affirmed with costs assessed to Appellant.



                                                       ___________________________________
                                                       WILLIAM B. CAIN, JUDGE




                                                 -5-